DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed 16 April 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language (specifically, KR 10-0600061).  It has been placed in the application file, but the information referred to therein has not been considered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 05 October 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the above reply.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the performing a first washing cycle is dependent on detecting an initial amount of laundry in a tub.  However, it is unclear how the amount of laundry is detected.  Is this being performed by a detector/sensor or is this merely being performed by user observation?  Clarification and correction are required.
Further regarding claim 1, the recitation of performing a first washing cycle and then “adding detergent” is indefinite because it is unclear whether the adding detergent step is the first addition of detergent or subsequent to an initial addition of detergent which would expectedly be performed in a first washing cycle.  Clarification and correction are required. 
Further regarding claim 1, it is unclear what is meant by “determining an amount of additional laundry added…”.  How is this step being “determined”?  Is this based on programmed calculations?  Sensed/detected weight of the laundry?  Or merely determined by user observation?  Clarification and correction are required.
Further regarding claim 1, it is unclear how the “measuring a degree of contamination…” is being performed.  Is this being measured by a sensor/detector?  Or simply an observation of user?  Clarification and correction are required. 
Regarding claims 4 and 9, it is unclear what is meant by “neural network is trained using training data…”.  What is the neural network trained to do?  How is the neural networked trained?  There appears to be no further function or method step to further limit the operation of the recited neural network.  Clarification and correction is required as to what the neural network does during the claimed method.
Regarding claim 5, it is unclear how the resetting step is performed by merely measuring a remainder of a set washing time.  There appears to be a missing step in which the time is being reset, as merely measuring does not perform this resetting step.  Clarification and correction are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/074218 to KO et al. (“KO”; US Nat. Stage Appl. 2020/0240066 used as unofficial translation) in view of U 2022/0034015 to DAVID et al. (“DAVID”).
Regarding claims 1-3, and 8, KO discloses a method comprising:
performing a first washing cycle based on detecting an initial amount of laundry in a tub of a washing apparatus (see step S10 and step S20 in Fig. 4);
adding detergent into the tub based on the determined amount of laundry (see ¶ [0133]-[0134]);
measuring a degree of contamination of washing water in the tub due to the laundry (see step S40 in Fig. 4); and
setting a second washing cycle based on the measured degree of contamination (see change in course based on detected load, contamination level, laundry detergent quantity, etc. in ¶ [0139]),
wherein setting the second washing cycle comprises changing an operating condition of the first washing cycle based on the measured degree of contamination being less than a predetermined threshold value, wherein changing the operating condition of the first washing cycle comprises increasing an operation time or changing a motion intensity of the tub, wherein the operation time includes at least one of a washing operation, a rinsing operation, or a spinning operation of the first washing cycle (see ¶ [0139]-[0140] wherein change in time or number of rinses may be resultantly performed on the washing course; note based on sensed contamination level, detergent amount may be increased or decreased),
wherein setting the second washing cycle comprises resetting the first washing cycle based on the measured degree of contamination being equal to or greater than a predetermined threshold value, wherein resetting the first washing cycle comprises changing a sequence of a washing operation, a rinsing operation, or a spinning operation in the first washing cycle and adding an additional at least one washing operation or spinning operation (see ¶ [0139]-[0140] wherein change in time or number of rinses may be resultantly performed on the washing course; note based on sensed contamination level, detergent amount may be increased or decreased),
further comprising adding additional washing water into the tub when the detergent is added, wherein the additional washing water is based on the detected initial amount of laundry and the determined additional amount of laundry (see increasing water supply amount in ¶ [0159]).
KO discloses the claimed invention with the exception of determining an amount of additional laundry added into the tub, and adding detergent based on the additional laundry.  DAVID teaches that it is known in the washing machine art to optimize detergent dosage based on detected load size and soil level for the purpose of optimizing a wash response based on soil level and load size (see DAVID at Fig. 3 and associated text).
Therefore, the position is taken that it would have been obvious at the time of effective filing to optimize a detergent dosage from added clothes based on detected load size and soil level in a washing machine in order to optimize the wash response.
Regarding claim 10, KO discloses adding additional washing water and adjusting a washing time (see ¶ [0159]), and providing a touch screen and user terminal for inputting and displaying variables including washing time.  While the fine details of optimizing the washing time is not described, it would have been obvious to one having ordinary skill in the art to optimize the time utilizing and adjusting the washing course time based on the determined additional clothing and turbidity/contamination of the clothing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  See MPEP § 2144.05(II) regarding Obviousness and Routine Optimization.

Claim(s) 4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KO in view of DAVID, as applied to claims 1-3, 5-8, and 10 above, and further in view of US 5,241,854 to ISHIBASHI et al. (“ISHIBASHI”).
KO and DAVID, supra, disclose the claimed invention with the exception of using neural network models to optimize the amount of detergent and water to be added.  ISHIBASHI teaches that it is known to provide a washing machine with a pre-trained machine-learning neural network (45) and controlling detergent quantity using cloth volume D1 and soil degree D3 based on artificial intelligence (AI) (see col. 2, ll. 21-26 & col. 12, ll. 19-23; note detergent volume data D5 being input as training data to the neural network 45 at col. 15, ll, 44-51).  
Therefore, the position is taken that it would have been obvious at the time of effective filing to provide the method in the combination of KO and DAVID with a trained neural network to control detergent amount based on load size and soil degree to yield the predictable results of optimizing a washing course.

Allowable Subject Matter
Claims 5-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711